Citation Nr: 0017509	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
August 3, 1971 and from August 7, 1971 to June 1977.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
July 1996 RO decision which denied the veteran's claim for 
service connection for PTSD.  The veteran was scheduled for 
an RO hearing before a Member of the Board in September 1997, 
but he failed to appear.  In March 1998 and January 2000, the 
Board remanded the case to the RO for additional evidentiary 
development.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show he served on 
active duty in the Marine Corps from December 1966 to August 
3, 1971 and from August 7, 1971 to June 1977.  He was 
assigned to the 1st Radio Battalion while in Vietnam from 
March 3, 1971 to April 5, 1971, and during this time his 
primary duties were those of a special radio operator.  (His 
primary duties during his second period of service were those 
of an administrative clerk.)  The service records show he 
received various decorations, including the Vietnam Service 
Medal, but none of the decorations reflect combat service, 
and the service records do not otherwise suggest he engaged 
in combat.  The records show that in 1972 (October, November, 
and December), July 1975, and 1977 (January and February) the 
veteran was disciplined for various offenses, primarily 
unauthorized absences but also failure to obey a lawful order 
and a drunk and disorderly charge.   

The veteran's service medical records show that on a March 
1966 medical history form, prior to active duty, he denied a 
history of nervous trouble of any sort.  On an August 1971 
medical examination for immediate discharge and reenlistment 
purposes, the veteran's psychiatric system was normal on 
clinical evaluation.  In August 1972, he was seen in the 
psychiatry clinic and diagnosed with marital maladjustment.  
On a May 1977 medical examination for discharge purposes, his 
psychiatric system was normal on clinical evaluation; on an 
accompanying medical history form, the veteran denied a 
history of nervous trouble of any sort.  

A December 1981 medical record notes that from July to August 
1981 the veteran was in a private residential alcohol 
treatment program due to chronic alcoholism.  His 
participation had been ordered by a court as a condition to 
release from incarceration.  It was noted that while in the 
program he did not gain much insight into his drinking 
problem, and it was learned that he returned to his addictive 
drinking soon after leaving the program. 

Private medical records from Threshold Substance Abuse 
Services and Shawnee Hills Rehabilitation Unit show that the 
veteran received treatment for chronic alcohol abuse in 
inpatient programs from May to July 1992.  

Medical records from the Charleston Area Medical Center in 
October 1995 indicate that on admission the veteran reported 
being depressed after losing his job and having flashbacks.  
The assessment was depression, alcohol intoxication, and 
alcoholism.  

VA outpatient records show that in December 1995 the veteran 
sought treatment for alcohol abuse, and in January and 
February 1996 he received such treatment.  

In February 1996, the veteran submitted a claim for service 
connection for PTSD.  

In a March 1996 letter, the RO requested the veteran to 
furnish information regarding his PTSD claim, to include 
details of a stressor event in service, a description of 
symptoms caused by his nervous condition, his work history 
since service, and any medical treatment for his nervous 
condition.  

VA outpatient records from March to April 1996 show that the 
veteran continued to receive treatment for substance abuse.  

On an April 1996 VA psychiatric examination, the veteran 
related that while in Vietnam he was initially issued a 
weapon without ammunition; that he was awakened in the night 
by rockets; and that when he sought help he did not find 
anyone around.  He gave a long history of substance abuse 
(primarily alcohol) and of violent behavior (including 
related incarceration).  The diagnoses were alcoholism (acute 
and chronic) and generalized anxiety disorder, and an 
explosive type personality especially when under stress and 
the influence of alcohol.  

In a May 1996 letter, the veteran stated that on his first 
day in Vietnam he was issued a rifle without ammunition and 
sent to the 1st Radio Battalion on the perimeter of DaNang.  
He stated he was awakened by incoming mortars and sought 
refuge in a bunker where he remained alone until the mortar 
attack stopped.  He stated that the incident scared him, 
making him a "nervous wreck," and that his military career 
and life since then had "gone downhill."  He described 
disciplinary actions in service, incarceration for violent 
crimes after service, three divorces related to violence and 
abuse, an unstable job history, treatment for substance 
abuse, and psychiatric evaluations.  He stated he never 
experienced any "super atrocities or unusually heavy combat 
in Vietnam" but felt that the experiences he did have 
affected him greatly.  

VA outpatient records from May to June 1996 show that the 
veteran continued to receive treatment for substance abuse.  

In a July 1996 decision, the RO denied service connection for 
PTSD.  

VA records in August 1996 show that the veteran continued to 
receive treatment for alcohol abuse on an outpatient basis.  
Later in August 1996, he was hospitalized at the VA for 
alcohol detoxification and rehabilitation.  At his discharge 
in September 1996, the veteran was diagnosed with alcohol 
dependence, nicotine dependence, and marijuana abuse.  

During his hospitalization in September 1996, the veteran 
expressed his disagreement with the RO's decision.  He stated 
he was recently divorced and received treatment at the VA for 
substance abuse.  He claimed he had extreme anxiety and 
depression and could not sleep without medication.  He 
claimed that his lack of sleep and anxiety was due to his 
constant nightmares of Vietnam.  

Following his discharge from the VA in September 1996, the 
veteran was admitted to the "homeless program" at the VA 
hospital.  He was discharged from that program in January 
1997 with diagnoses of substance abuse and PTSD.  

In his January 1997 substantive appeal, the veteran stated he 
received treatment at the VA for PTSD.  He claimed he did not 
have sleeping problems, anxiety, and nervousness until he 
went to Vietnam.  He claimed that these problems have kept 
him from leading a stable, productive life.  

On a VA outpatient record in February 1997, the veteran was 
diagnosed with depression and history of PTSD.  

VA outpatient records from June 1997 to February 1998 show 
the veteran received treatment for depression with anxiety.  

In July 1998, the RO requested documentation from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), for verification of the veteran's claimed service 
stressors.  The USASCRUR responded later that month, 
referring all PTSD research to the headquarters of the United 
States Marine Corps at the Marine Corps Historical Center. 

In August 1998, the command chronologies for the 1st Radio 
Battalion covering the period of March to April 1971 were 
received from the headquarters of the Marine Corps at the 
Marine Corps Historical Center.  The documents do not 
reference the veteran's claimed stressors.  

In an October 1998 letter, the veteran alleged he never had 
major mental problems until his tour in Vietnam.  He 
submitted a copy of an extract from "U.S. Marines in 
Vietnam: Vietnamization and Redeployment, 1970-1971" in 
which he highlighted a section pertaining to deactivation and 
redeployment of the 1st Radio Battalion in early March 1971.  

On VA examination in December 1998, the veteran reported he 
was stationed in Vietnam for six months in a communications 
unit, helping to organize the battalion, answering the 
telephone, and going out on patrols.  He claimed that he came 
under mortar attack and sniper fire while on patrol.  He 
alleged that on one of those occasions the soldier in front 
of him was hit in the face and that he helped to "medivac" 
him.  The veteran related that on one occasion his battalion 
came under mortar attack and he saw people get wounded.  He 
reported that he also saw dead people (American and 
Vietnamese soldiers) during patrols.  The veteran disclosed 
that the most stressful event from Vietnam occurred when he 
arrived in the country, was taken to his battalion, and 
issued a rifle without ammunition (because the ammunition 
dump was closed at that time).  He stated he came under 
mortar attack while he was sleeping and went to the bunker 
where he remained alone with only his bayonet to defend 
himself.  He stated he became frightened.  The veteran also 
reported that he began drinking alcohol at age 10 and that 
such use increased during service especially after Vietnam.  
The pertinent diagnoses were chronic PTSD, alcohol 
dependence, and cannabis abuse.  The examiner stated that the 
veteran's reported traumatic stressor in Vietnam of being 
alone in a mortar attack, without the opportunity to defend 
himself, was relived in his flashbacks and nightmares.  The 
examiner found this reported event and the veteran's report 
of being under sniper fire were acceptable stressors to 
fulfill the diagnosis of PTSD.  

In a January 1999 letter, the RO requested the veteran to 
furnish additional information regarding his service in 
Vietnam and his claimed stressors.  In a response received in 
February 1999, the veteran stated that he did not know the 
exact dates of his arrival in and departure from Vietnam; 
that the location of the mortar attack on his first day in 
Vietnam was at the 1st Radio Battalion about 10 miles outside 
of DaNang; and that he did not know the date of the sniper 
fire while on patrol but named Sergeant Alan Gilday as the 
soldier who he helped to medivac to a hospital ship, possibly 
the Hope.  

In June 1999, additional documents concerning the command 
chronologies for the 1st Radio Battalion covering the period 
of April to June 1971 were received from the headquarters of 
the Marine Corps at the Marine Corps Historical Center.  The 
documents do not reference the veteran's claimed stressors.  

In a September 1999 letter, the veteran asserted that his 1st 
Radio Battalion was engaged in many activities, such as 
patrols and "inversions," that were not recorded because 
his mission was "top secret."

In February 2000, the RO requested documentation from the 
office of the Commandant of the Marine Corps, for 
verification of the veteran's claimed service stressors.  In 
March 2000, the office responded that it could not provide 
documentation to support the veteran's involvement in the 
alleged stressful incidents.  (It stated that anecdotal 
incidents were not researchable.)  The office referred the RO 
to the Marine Corps Historical Center for additional 
information concerning the unit to which the veteran was 
attached.



II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this regard, the Board 
notes that the veteran's representative has asserted in a 
June 2000 statement that the case should be remanded again 
for confirmation of a particular alleged stressor (i.e., the 
wounding of a sergeant).  However, confirmation of this was 
already attempted, with negative results.  Therefore, further 
development is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear  diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed  in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that  the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to  the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997, and now provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran  engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the  
contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

The veteran's medical records during his 1966-77 period of 
active duty do not show a diagnosis of a chronic psychiatric 
disorder.  He claims the current diagnosis of PTSD is due to 
stressors from his experiences in Vietnam.  The only clear 
diagnosis of PTSD in the file appears on a VA examination in 
December 1998 in which the veteran was diagnosed in part with 
PTSD.  (His mental health history primarily involves 
diagnosis and treatment of alcohol abuse.)  The doctor found 
the veteran's reports of being alone in a mortar attack on 
his first day in Vietnam and of being under sniper fire while 
out on patrol were sufficient stressors to support such a 
diagnosis.  

The Board initially finds that the veteran did not engage in 
combat; neither his service records nor any other evidence 
show combat service.  See VAOPGCPREC 12-99.  The service 
records reflect that the veteran was involved in several 
disciplinary actions, and other evidence in the file 
indicates that he also had legal troubles following service 
involving alcohol abuse and violence on his part.  There is 
no evidence associating the veteran's misbehavior to alleged 
but unsubstantiated combat in Vietnam.  His claimed service 
stressors do not relate to combat service, and thus his 
assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's claimed stressors involve coming under mortar 
attack with only a bayonet for defense on his first day in 
Vietnam, and being subjected to sniper fire while on patrol, 
which involved helping to medivac a sergeant who was hit in 
the face by such fire.  The veteran's own service records do 
not mention the stressors, and the USASCRUR, Marine Corps 
Historical Center, and Commandant of the Marine Corps could 
not corroborate the stressors.  The veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  In short, there is no credible supporting 
evidence that claimed service stressors, which might lead to 
PTSD, actually occurred.  Without such stressor evidence, 
service connection for PTSD may not be granted.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
his claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

